               Case 5:08-cr-00197-RMW Document 57 Filed 08/27/20 Page 1 of 2

                                                                          August 27, 2020
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          Jeffrey.b.schenk@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13 UNITED STATES OF AMERICA,                         ) NO. 08-CR-00197-EXE RMW
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
15      v.                                           )
                                                     )
16 SHAILESHKUMAR JAIN,                               )
                                                     )
17           Defendant.                              )
                                                     )
18

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above indictment against

21 Shaileshkumar Jain without prejudice and moves that the Court quash the arrest warrant issued in

22 connection with the indictment in this case against Shaileshkumar Jain.

23

24 DATED: 8/25/2020                                             Respectfully submitted,
25                                                              DAVID L. ANDERSON
                                                                United States Attorney
26

27                                                                     /s/
                                                                HALLIE HOFFMAN
28                                                              Chief, Criminal Division

     NOTICE OF DISMISSAL
     No. CR _08-00197-EXE_                                                                    v. 7/10/2018
              Case 5:08-cr-00197-RMW Document 57 Filed 08/27/20 Page 2 of 2




1

2
             Leave is granted to the government to dismiss the indictment against Shaileshkumar Jain. It is
3
     further ordered that the arrest warrant issued in connection with the Indictment is quashed.
4

5

6
     Date: August 27, 2020                                        _________________________________
7                                                                 HON. JON S. TIGAR
                                                                  United States District Judge
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. CR _08-00197-EXE_                                                                      v. 7/10/2018
